Clerke, J.
The former Court of Chancery never entertained an action where the matter in dispute did not exceed fifty dollars. This practice obtained by virtue of its inherent power, and without the express sanction of any act of the Legislature.
The latter by its silence recognized this power, and never attempted to interfere with it until it provided in the Eevised Statutes that the Court of Chancery should dismiss every suit where the matter in dispute does not exceed the value of one hundred dollars. The only effect of this was to enlarge the amount from fifty to one hundred dollars. This provision of the Eevised Statutes was repealed by the Legislature during the last session ; the effect of which was to reduce the amount again from one hundred to fifty dollars.
It in no respect interferes with the power of the Court of Chancery for so long a period exercised on this subject.
It is an ancient and well-established principle, that if a statute which repeals or modifies any other statute, or a rule, is itself subsequently repealed, the first statute or rule is thereby revived, without any formal words for that purpose.
*299This court, as the successor of the Court of Chancery, possesses all its powers; and I think convenience requires that the rule in question should be preserved. .
The motion to dismiss the complaint is granted, without costs of action or motion.